08/06/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0229


                                       DA 21-0229
                                    _________________

 PETER GRIGG,

              Plaintiff and Appellant,

       v.                                                             ORDER

 BEAVERHEAD COUNTY EMS,

              Respondent and Appellee.
                                _________________

       The record was filed for purposes of this appeal on June 18, 2021. The opening
brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than September 20, 2021. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to Appellant Peter Grigg and
to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     August 6 2021